ICJ_039_ArbitralAwardKingOfSpain_HND_NIC_1960-11-18_JUD_01_ME_03_FR.txt. OPINION DISSIDENTE DE M. URRUTIA HOLGUIN

Je regrette de ne pouvoir me rallier à l'arrêt de la Cour.
Je dois exposer mes conclusions personnelles sur:
J. Les doctrines de droit.

IT. Les notions différentes en Amérique et en Europe sur l’exer-
cice du droit des Etats à contester les sentences arbitrales.

III. La règle de l’ufi possidetis juris qui excluait en Amérique
les décisions en équité.

IV. Vices possibles de nullité et acquiescements à la sentence
du roi d’Espagne du 23 décembre 1906.

I. DOCTRINES DE DROIT

Le Nicaragua comme le Honduras ont exposé au cours de cette
procédure des doctrines de droit sur lesquelles des observations
s'imposent :

Effets des nullatés des sentences arbitrales

En droit international il n’existe pas de vices « sanabiles » et de
vices «insanabiles », par le fait même qu'il n’existe pas de juri-
diction internationale obligatoire devant laquelle peuvent étre
corrigées les causes de nullité.

L’absence de cet organe en droit international ne peut conférer
caractère automatique à la nullité, permettre à un Etat d’être
juge de sa propre cause et se déclarer délié de toute obligation
d'exécuter une sentence, tout comme elle ne peut non plus donner
caractére automatique a la présomption absolue de validité de la
sentence ni donner le droit d’exiger son exécution sans admettre
le contrôle de sa validité lorsque l’autre partie soulève valablement
des griefs de nullité. .

Devant le conflit des droits de l'État qui invoque la nullité de
la sentence arbitrale et de celui qui invoque l’autorité de la chose
jugée, les pays n'ont d'autre recours que celui de demander à
l'instance internationale de trancher la question de savoir s’il y
a un jugement ayant force obligatoire.

En Amérique latine, dans tous les cas cités au chapitre II où
la sentence a été contestée, son exécution a été suspendue et le
contrôle de sa validité soumis à la décision d’un nouvel arbitre,
comme du reste dans la présente affaire où le conseil du Honduras
a expliqué {séance du 7 octobre) que le pays qu'il représentait
demandait l’exécution de la sentence, mais que cette obligation
d'exécuter ne résultait que

«… de la constatation par la Cour de sa force obligatoire ».

33
Z2Z ARRÊT DU IS XI 60 (OPIN. DISS. M. URRUTIA HOLGUIN)

Il a été demandé a la Cour de considérer les cas où les acquiesce-
ments, l’esioppel ou la présentation tardive des griefs de nullité
peuvent limiter ou faire perdre le droit à un État de contester la
validité d’une sentence.

i) Acquiescements. Pour étudier l'effet que peut avoir l’acquies-
cement sur une sentence dont la validité est contestée, il est néces-
saire de définir les limites possibles de l’acquiescement et s'il est
dans son pouvoir de faire revivre les effets inexistants d’une sen-
tence nulle.

il y a en droit civil des actes nuls qui ne peuvent revivre même
par acceptation ultérieure des parties. Mais, en droit international,
les États sont souverains et n’ont aucune limitation pour accepter
ou convenir quoi que ce soit.

Les États peuvent convenir, si bon leur semble, de l’exécution
des dispositions d’une sentence nulle, mais dans ce cas les dispo-
sitions de la sentence trouveront leur cause et leur fondement de
droit non dans la sentence qui est nulle, mais dans l'accord valable
entre deux États souverains.

S'il existe dans la sentence elle-même des vices essentiels que
les parties ne peuvent connaître avant d’en recevoir le texte, on ne
peut retenir comme acquiescement que la déclaration formelle,
par l organe compétent de l’État, manifestant qu’il renonce expres-
sément à contester la validité de la sentence.

Dans les traités qui soumettent une question à la décision «sans
appel » d’un arbitre ou d’un juge, les parties renoncent à interjeter
des recours «en appel», mais ne peuvent renoncer à l'avance à
ne jamais contester la nullité possible dans une sentence à venir
qu'ils ne connaissent pas.

li) Estoppel. L’exception de bonne foi qui existe dans presque
tous les systèmes juridiques et qui interdit de tirer profit de ses
propres ‘torts et qui, dans le droit anglo-saxon, a pris le nom de
«estoppel », serait applicable dans le cas présent s’il est prouvé
que les comportements d’un des Etats ont déterminé l’autre à se
fier aux acquiescements et à croire à une renonciation à contester
la validité de la sentence.

iii) Présentation tardive des griefs de nullité. I] n'existe pas en
droit international jusqu’à présent une coutume uniforme qui per-
mette d’affirmer que Vinaction des Etats qui peuvent avoir intérêt
à invoquer la cause de nullité implique une présomption de renon-
ciation à contester la validité d’une sentence.

En droit privé des délais de prescription existent, mais générale-
ment, dans presque toutes les législations, on fait une exception
pour les droits de l'État qui sont considérés comme imprescrip-
tibles.

34
223 ARRÊT DU 18 x1 60 (OPIN. DISS. M. URRUTIA HOLGUIN)

Dans les relations internationales, dans certains cas la contesta-
tion de la sentence par l’État intéressé a été immédiate. Dans
d’autres, plusieurs années se sont écoulées avant la contestation.
Dans l'affaire du Si. Lawrence River, la sentence rendue en 1814
fut contestée par note de 1831 et la contestation acceptée en 1842.
Dans l'affaire entre le Venezuela et la Colombie, la sentence du
roi d'Espagne fut rendue en 1891. Le Venezuela accepta initiale-
ment la sentence mais obtint, en 1917, que la Colombie acceptât
de soumettre la validité de la sentence à la décision du Conseil
fédéral suisse. La contestation par le Costa Rica de la sentence du
président Loubet de 1897 ne fut portée devant le Chief Justice
White qu’en 1910.

En Amérique, dans onze traités bilatéraux sur arbitrage général
signés avant 1911, le recours en cas de nullité de sentence a été
prévu. Dans deux de ces traités on fixe une limite de trois à six mois
pour présenter le recours et dans les autres il est simplement déclaré
que le recours doit être présenté avant l'exécution de la sentence.

II. NOTIONS DIFFÉRENTES EN AMÉRIQUE ET EN EUROPE SUR
L’EXERCICE DU DROIT DES ETATS A CONTESTER LES
SENTENCES ARBITRALES

Les régles et coutumes généralement acceptées en Amérique
étaient en 1894 et 1907 loin de celles qui peuvent être considérées
comme les plus souhaitables pour donner plus d’autorité à l'arbi-
trage dans le droit international de 1960.

Alors qu’en Europe on n'avait fait appel a l'arbitrage au xIx™e
siècle qu'avec d’extrémes précautions et sur la base de compromis
spéciaux, signés pour chaque cas particulier, l'Amérique avait
devancé son époque en signant, entre 1847 et la deuxième confé-
rence de La Haye, plus de deux cents traités généraux d'arbitrage.
Dans quarante-huit d’entre eux l'obligation d'arbitrage obligatoire
était prévue pour des questions territoriales.

Ceci explique qu'à la conférence de La Haye de 1907 (seul le
Mexique avait été invité à celle de 1899) les représentants de l’Amé-
rique: I) insistaient sur l'idéal préconisé en Amérique de l'arbitrage
obligatoire, même pour les questions territoriales, 2) exigeaient
de le limiter au droit, et 3) appuyaient l'établissement d’un con-
trôle juridictionnel sur la validité des sentences. Par contre, en
1907 la prudence européenne limitait la notion de l'arbitrage:
1) aux questions qui ne mettaient pas en cause l'honneur ou les
intérêts essentiels des Etats, 2) aux arbitrages dont toutes les
règles devaient être prévues dans le compromis, et 3) à des sentences
contre lesquelles on résistait à admettre la possibilité d’un recours
quelconque.

Devant les difficultés que présente, en 1960, l'interprétation
de ce que peut être la volonté des parties à la signature d’un traité

35
224 ARRÊT DU I8 XI 60 (OPIN. DISS, M. URRUTIA HOLGUIN)

en 1894, les circonstances dans lesquelles se déroula une procédure
en 1904, ou la portée des comportements d’Etats américains en
1906, la Cour ne peut perdre de vue que l’histoire diplomatique
de l’évolution du principe d'arbitrage en Amérique a plus d'autorité
que l'analyse littérale ou textuelle des textes.

Il est particulièrement important dans l'affaire qui nous occupe
de ne pas porter de jugement sur le comportement des Parties
dans leurs tentatives pour demander des explications ou contrôler
la validité des sentences, sans étudier les coutumes qui, sur ces
aspects de la procédure d'arbitrage, étaient acceptées en Amérique
à l’époque.

Quoique depuis 1875 l'existence de causes de nullités dans les
sentences arbitrales fut reconnue par l’Institut de droit internatio-
nal, ce n’est qu'avec une réticence très marquée que l’idée même
a été acceptée en Europe.

Aux conférences de la paix à La Haye en 1899 et 1907, la possi-
bilité de mettre en doute la validité d’une sentence a été supprimée
des deux projets de conventions devant la difficulté de suggérer
l'instance qui aurait à statuer sur la validité. La réticence sur cet
aspect de l’évolution du droit en Europe jusqu’en 1907 est expli-
quée dans le cours du professeur Borel sur les « Voies de recours
contre les sentences arbitrales » (1935, II), et M. Lammasch s’est
fait l'interprète de la réticence européenne quand il a proposé,
en 1914, que les recours contre les sentences ne soient admis qu'avec
le consentement de l'arbitre.

En Amérique, par contre, dès 1899 des traités d'arbitrage avaient
été signés avec des clauses qui prévoyaient les recours pour le
contrôle des sentences en cas de nullités.

Ce fut l'Argentine qui, dans une série de traités dont les deux
premiers furent signés en 1899 avec le Paraguay et l'Uruguay,
accepta l'arbitrage sur la base de tribunaux dont la sentence pouvait
être contestée en cas de falsification de documents ou «d'erreur
de fait » résultant de la procédure ou des documents soumis a
l’arbitre. | |

Quatre autres traités furent signés sur les mêmes bases avant
la conférence de La Haye par la Bolivie et le Pérou en 1902, par
lArgentine et la Bolivie en 1902, le Brésil en 1907, le Chili en 1902,
et deux autres en 1911 et 1912 entre la Colombie et l'Argentine
et l'Argentine et l’Équateur.

Le Brésil en 1902 et 1905 a signé des traités d’arbitrage général
avec la Bolivie et le Pérou, dans lesquels un nouvel aspect des
nullités des sentences a été retenu: le cas où la sentence en tout
ou en partie se serait basée sur une erreur de fait; et en 1907 le
Pérou et la Colombie sont allés plus loin et ont admis le recours
au cas où la sentence se serait basée sur une erreur de fait « positive
ou négative ».

Des circonstances historiques expliquent ces deux tendances:

En Europe, jusqu'au commencement de ce siècle, on ne fit
généralement appel à l'arbitrage que pour régler des questions de

36
225 ARRÊT DU 18 XI 60 (OPIN, DISS. M. URRUTIA HOLGUIN)

concessions, réclamations ou indemnisations qui, dans 16 des 22
cas cités entre 1850 et 1910, ont dû être payées par des pays amé-
ricains sur la base de sentences arbitrales le plus souvent mani-
festement injustes ou entachées de vices de nullité, et il est expli-
cable que les pays européens n’ont pas été disposés à affaiblir le
principe de l’autorité de la chose jugée ni à admettre de changement
à la règle de l'exécution sans recours dans des sentences qui leur
avait si bien réussi. ~f

En Amérique, par contre, les abus de droit auxquels donnèrent
lieu ces arbitrages firent expressément reconnaître le droit des
États à contester la validité des sentences arbitrales dans les onze
traités signés entre 1899 et 1912 cités plus haut, et dans tous les
arbitrages sur des limites territoriales dont les sentences furent
contestées et qui sont les suivants:

a) L'affaire de limites entre la Colombie et le Venezuela, dans
laquelle la sentence arbitrale du roi d’Espagne fut acceptée par
les parties en 1891, mais où un nouvel arbitrage du Conseil fédéral
suisse fut convenu en 1917 pour décider de toutes les questions

x

relatives à cette première sentence.

b) La sentence du président Loubet de 1897 dans l'affaire de
Costa Rica et Panama qui fut contestée par le Costa Rica et jamais
exécutée.

_ co La sentence du Chief Justice White de 1910, dans le recours
présenté par le Panama et le Costa Rica sur la sentence du président
Loubet qui fut entachée de nullité par le Panama et ne fut jamais
exécutée.

d) La validité de la sentence de 1909 du président Figueroa
Alcorta dans le litige de frontière entre la Bolivie et le Pérou qui
fut contestée par la Bolivie. Comme l'explique A. Sanchez de
Bustamante dans son avis sur la question de Costa Rica et Panama,
page IL:

« La sentence arrêtée par le D' Figueroa Alcorta le g juillet 190y
suscita immédiatement la protestation de la Bolivie parce que
l'arbitre avait excédé ses pouvoirs et ne s'en était pas tenu aux
termes du compromis ….: maigré les passions mal informées et
surexcitées dangereusement, le patriotisme tant à Buenos Aires
comme à Lima finit par entendre la raison, le Gouvernement du
Pérou renonça à une partie des avantages que lui offrait la décision
de l'arbitre et s’entendit directement avec son ancien adversaire
pour arranger de manière amicale la limite de leurs possessions
respectives. »

e) Les États-Unis contestérent et contestent encore aujourd'hui
la validité de la sentence de 1910 dans l'affaire de Chamizal avec
le Mexique. Ce dernier n'a pu obtenir jusqu'à présent ni l’exécu-
tion de la sentence ni l'acceptation de soumettre son contrôle à
la constatation d’un nouveau tribunal.

37
226 ARRÊT DU 18 XI 60 (OPIN. DISS. M. URRUTIA HOLGUIN)

D) Dans une affaire où n'étaient pas seulement en cause des pavs
américains mais la Grande-Bretagne, les États-Unis contestèrent
la sentence du roi de Hollande sur la frontière du St. Lawrence
River ; ses griefs furent acceptés par la contrepartie et la sentence
n'eut pas d'effets.

Dans plusieurs affaires entre pays américains portant sur des
réclamations qui furent soumises à l'arbitrage, le droit de vérifier
la validité de la sentence a été aussi reconnu (Akra Silver Mining
en 1808, Paraguay Navigation Company en 1860, affaire de Orinoco,
1904), mais dans les affaires ayant trait à la souveraineté nationale
et à des questions territoriales, dans tous les cas la contestation
fut acceptée ou soumise au contrôle d’un nouvel arbitre.

III. LES ARBITRAGES CONVENUS SUR LA BASE DE L’« UTI POSSIDETIS
JURIS » NE POUVAIENT ETRE QU'EN DROIT STRICT ET EXCLUAIENT
LES DECISIONS EN EQUITE

Les pays de ’ Amérique latine dont les constitutions avaient fixé
les frontières sur la base de l’ufi possidetis juris existant au moment
de leur indépendance n’ont envisagé que des décisions en droit
strict lorsqu'ils se sont engagés à soumettre à arbitrage les délimi-
tations de leurs frontières.

Cette règle que posaient les parties pour pouvoir recourir à
l'arbitrage n'était pas une simple doctrine, mais une condition sine
qua non et avait son origine dans les constitutions mêmes des États.

Le motif qui fit que la Colombie, le Costa Rica, le Venezuela, le
Nicaragua, le Honduras, le Pérou et l'Équateur se soient adressés
au roi d'Espagne est expliqué dans la sentence du Conseil fédéral
suisse dans le recours sur l'arrêt rendu par le roi d'Espagne en 1891
dans l'affaire entre la Colombie et le Venezuela:

« Lorsque les colonies espagnoles de l'Amérique centrale et méri-
dionale se proclamérent indépendantes, dans la seconde décade
du dix-neuvième siècle, elles adoptèrent un principe de droit cons-
titutionnel et international auquel elles donnèrent le nom d’ui
possidetis juris de 1810, à l'effet de constater que les limites des
Républiques nouvellement constituées seraient les frontières des
provinces espagnoles auxquelles elles se substituaient. Ce principe
général offrait l’avantage de poser en règle absolue qu'il n’y a pas
en droit, dans l’ancienne Amérique espagnole, de territoire sans
maitre; bien qu’il existat de nombreuses régions qui n'avaient
pas été occupées par les Espagnols et de nombreuses régions inex-
plorées ou habitées par des indigènes non civilisés, ces régions
étaient réputées appartenir, en droit, à chacune des Républiques
qui avaient succédé à la Province espagnole à laquelle ces territoires
étaient rattachés en vertu des anciennes ordonnances royales de
la mère-patrie espagnole. Ces territoires, bien que non occupés en
fait, étaient de commun accord considérés comme occupés en droit,
dès la première heure, par la nouvelle République. Des empiétements
et des tentatives de colonisation intempestive de l’autre côté de
la frontière, comme aussi les occupations de fait, devenaient sans
portée ou sans conséquences en droit. »

38
227 ARRÊT DU 18 XI 60 (OPIN. DISS. M. URRUTIA HOLGUIN)

Les pays qui demandèrent au roi d'interpréter l’uti possidetis
juris selon les titres de souveraineté espagnols le firent donc parce
qu’ils pensaient que c'était l’autorité la plus qualifiée pour inter-
préter ses propres règles de droit, mais ne pouvaient certainement
pas songer à confier à «son équité » l'interprétation de clauses
constitutionnelles approuvées justement pour ‘rompre le joug
espagnol.

IV. VICES POSSIBLES DE NULLITÉ ET ACQUIESCEMENTS
A LA SENTENCE DU ROI D’ESPAGNE

Des quatre arbitrages soumis au roi d'Espagne par ces pays,
celui entre la Colombie et le Venezuela ne put être exécuté qu’aprés
l'arrêt de 1923 dans le nouveau recours devant le Conseil fédéral
suisse. L’arbitrage entre la Colombie et le Costa Rica fut retiré de
la considération du roi en 1896, peu après sa sentence dans l'affaire
antérieure, et le roi s’excusa lui-même en 1910 de prendre une déci-
sion dans l'arbitrage entre le Pérou et l'Équateur vingt-trois ans
après en avoir été saisi. Le quatrième est l’arbitrage entre le Hon-
duras et le Nicaragua.

Sur la base des principes exposés aux chapitres précédents et
sans perdre de vue les raisons historiques qui expliquent l'origine
de cet arbitrage, étudions dans la sentence du roi d'Espagne du
23 décembre 1906

a) si les vices extrinsèques de la sentence entraînent sa nullité;

b) si des vices intrinsèques sont manifestes dans la sentence et si
le Nicaragua a perdu la faculté que lui accordait le droit des gens
de dénoncer ces griefs, du fait de ses acquiescements, ou par leur
présentation tardive.

a) Vices extrinsèques

La Cour considère que les vices extrinsèques de la sentence
résultant du manque de pouvoir de l'arbitre sont couverts par les
acquiescements postérieurs du Nicaragua.

Je considère que les vices extrinsèques n’entrainent pas la nullité
de la sentence, mais pour des raisons différentes:

1) La désignation du roi fut irrégulière, car tous les procédés
prévus par le traité ne furent pas suivis. Les arbitres n’étaient pas
autorisés à sauter de l’article III à la partie finale de l’article V
en perdant de vue des dispositions obligatoires qu'il n’était ni dans
leurs fonctions ni dans leurs attributions de pouvoir modifier.

2) D’autres irrégularités sont évidentes, comme celle de l’interven-
tion du ministre d'Espagne M. Carrere y Lembeye dans le choix du
roi d'Espagne comme arbitre unique, car si le tribunal prévu au traité
Gamez-Bonilla était déjà constitué le 2 octobre 1904, M. Carrere y

39
228 ARRÊT DU I8 XI 60 (OPIN. DISS. M. URRUTIA HOLGUÏN)

Lembeve était le troisième arbitre, et le tribunal, une fois constitué,
ne pouvait renoncer à ses fonctions pour les reporter sur un nouvel
arbitre. Si au contraire il s'agissait d’une simple séance prépara-
toire, les arbitres du Honduras et du Nicaragua n'avaient que
faire de M. Carrere y Lembeye, qui ne pouvait intervenir dans les
délibérations du tribunal que s’il avait été déjà désigné troisième
arbitre.

Les irrégularités de procédure dans les réunions des 2, 10 et
18 octobre n'étaient cependant pas en contradiction avec l’objet
principal du traité Gamez-Bonilla qui était de soumettre la question
à une procédure qui envisageait la possibilité prévue à l’article V
de désigner le Gouvernement espagnol comme arbitre.

Le fait que les deux gouvernements acceptèrent la désignation
du roi, se félicitèrent du choix et plaidèrent le procès à Madrid
prouve qu’ils ne considéraient pas comme essentielles les règles de
procédure établies, et les vices non essentiels n’entrainent pas de
nullité.

Des doutes ont aussi été avancés sur la date à laquelle avait
commencé la durée de dix ans du traité Gamez-Bonilla. L’intention
des Parties n’est pas claire, et différentes interprétations du traité
pourraient se justifier si le Nicaragua et le Honduras eux-mêmes,
de bonne foi, n'avaient estimé en 1904 que le traité n'était pas
arrivé à échéance.

Ce serait douter de la bonne foi du président du Nicaragua que
de croire qu'il adressait le 7 octobre 1904 un télégramme souhaitant
l'acceptation de l’arbitrage par le roi le jour même où le traité
prenait fin.

Ce ne sont pas des acquiescements ou des acceptations qui reva-
lident ces irrégularités mais les interprétations des parties du traité
Gamez-Bonilla en 1904 qui sont définitives et ne peuvent être
remises en cause.

b) Acquiescement et vices intrinsèques de la sentence

Pour pouvoir affirmer comme le fait la Cour que le Nicaragua a.
par ses déclarations expresses et par son comportement, reconnu le
caractère valable et obligatoire de la sentence et qu'il ne lui est plus
possible de revenir sur cette acceptation pour la contester, il faut
établir d’abord s’il existe des vices essentiels.

I. Vices intrinsèques

La question fondamentale sur laquelle mon opinion diffère de
celle de la majorité de la Cour est celle de l'interprétation des règles
du compromis posées par l’article IT du traité Gdmez-Bonilla. Les
interprétant de manière différente, j'arrive à la conclusion que le
roi a excédé ses pouvoirs et, devant la nullité de la sentence, ne
puis donner la même portée aux acquiescements retenus par la
Cour.

40
229 ARRET DU 18 XI 60 (OPIN. DISS. M. URRUTIA HOLGUIN)

i) Interprétation des règles du compromis

Pour les raisons exposées aux chapitres II et II sur les règles de
droit acceptées par les pays américains, je considère que tous les
paragraphes de l’article IT n'avaient pas la même valeur.

Les règles sine qua non qui conditionnaient tout l'arbitrage sont
celles des paragraphes 3 et 4 sur la détermination des frontières
suivant les titres de droit existant au moment de l'Indépendance.

Cette règle est renforcée par interdiction expresse faite à l'arbitre
de ne reconnaître aucune valeur juridique à la possession de fait.

Ces deux règles obligatoires correspondaient aux dispositions
constitutionnelles des pays, et il est invraisemblable de croire que
les parlements aient ratifié ce traité en donnant aux autres para-
graphes (5, 6 et 7) de l’article IT une portée qui les ferait prévaloir
ou qui contredirait la norme de leurs constitutions.

Le texte adopté aux paragraphes 5 et 6 de l’article II du traité
Gémez-Bonilla fut pratiquement le même que celui proposé en
1886 par la Colombie au Venezuela, repris dans le traité de 1886
entre le Nicaragua et le Costa Rica, le traité de 1902 entre la Bolivie
et le Pérou et le traité de 1930 entre le Guatemala et le Honduras.

L'interprétation donnée tant par les parties que par les arbitres
aux clauses rédigées dans les mêmes termes que celles de l’article II
du traité Gamez-Bonilla correspond à la notion d'arbitrage en droit
strict et n’admet pas la faculté pour l'arbitre de choisir une ligne
« en équité ».

Ces traités et les interprétations qui leur ont été données sont
les suivants:

a) Arbitrage du président Figueroa Alcorta

Le Pérou et la Bolivie signèrent en 1902 un compromis d’arbi-
trage qui fixait une règle similaire à celle du paragraphe 4 de l’ar-
ticle IÏ du traité Gamez-Bonilla:

« Art. 3.—La possession d'un territoire exercée par une des parties
ne pourra s'opposer ni prévaloir contre des titres ou dispositions
royales qui établissent le contraire »,

et un autre article qui autorisait les compensations dans les termes
suivants:

« Art. 4. — Seulement dans les cas où des actes ou dispositions
royales ne définissent pas le domaine sur un territoire de manière
claire, l'arbitre tranchera la question équitablement en suivant
autant que possible le sens de ceux-ci et l'intention qui les aurait
inspirés. »

Ces deux articles donnaient à l’arbitre des facultés incontesta-
blement plus claires et plus amples que celles conférées par le traité
Gämez-Bonilla.

AT
230 ARRÊT DU 18 XI 60 (OPIN. DISS. DE M. URRUTIA HOLGUIN)

Malgré ces autorisations, le président Figueroa Alcorta ne voulut
pas les interpréter comme une faculté de décider l’ensemble de la
question en équité, mais simplement de déterminer le tracé de la
frontière de manière qu'elle suivit les accidents géographiques les
plus proches de la ligne de droit.

Même l'application dans ce sens si restreint de la faculté prévue
dans le compromis donna lieu à des protestations, et l'Argentine et la
Bolivie rompirent leurs relations, mais l’internationaliste argentin,
Sanchez Sorondo, dans le livre qu'il publia pour justifier la sentence
et l’attitude du président Figueroa Alcorta, explique dans les termes
suivants comment fut interprété cet article du compromis par le
président argentin:

« L’arbitre était en tout cas un juge de droit et en aucun cas
un juge de conscience. Le traité prévoyait deux règles pour quali-
fier les résultats de son investigation historique et juridique. La
première directe et qui émane du titre explicite et la seconde approxi-
mative et découlant du sens et de l’eSprit des titres qui ne furent
ni clairs ni précis. Mais l'équité dont parle le traité n’est pas la
subjective mais celle d'interprétation des documents présentés.

. il ne pouvait tracer des lignes capricieuses fondées sur des
raisons qui ne puissent pas être déduites des documents, ni trancher
le différend en tant que médiateur par la répartition proportionnelle
du territoire en question. »

Dans son avant-dernier considérant, le président Figueroa
Alcorta confirme qu'il «procède à régler ces questions équitable-
ment en suivant la signification des dispositions royales ».

b) Arbitrage du rot d'Espagne dans l'affaire des limites entre le
Venezuela et la Colombie

Signée en 1881, le Venezuela se refusa à accepter la clause qui
conférait des facultés de juger «en équité » en expliquant que les
décisions en droit pouvaient être considérées comme déclaratives,
tandis qu’une décision en équité impliquerait une cession de terri-
toire interdite par la constitution fédérale.

En 1886, la Colombie obtint dans un acte additionnel signé à Paris,
la clause suivante:

«... L’arbitre pourra fixer la ligne de la manière qu'il croira
la plus approchée des documents existants lorsque dans l’un ou
l’autre point de la ligne, ils ne présenteront pas la clarté voulue. »

Cette faculté était similaire à celle prévue dans le traité Gâmez-
Bonilla, et cependant le roi n’en fit usage que pour deux secteurs et
pour les raisons suivantes: x) dans la région de Sarrare, parce que
«la cédule royale de 1786 que doit servir de base légale pour la déter-
mination de la frontière de la cinquième section, suscite des doutes
en ce qu'elle cite des lieux inconnus aujourd’hui, savoir: las Bar-
rancas de Sarrare et le Paso Real de los Casanares », le roi choisit

42
231 ARRÊT DU 18 XI 60 (OPIN, DISS. M. URRUTIA HOLGUIN)

le cours de la rivière « Sarrare », en interprétant d'anciens documents
qui indiquaient que ces deux points se trouvaient « dans la commu-
nication du Sarrare avec l’Arauca »; 2) dans la deuxième partie du
sixième secteur, le roi retint comme titre de souveraineté la cédule
royale de 1786 et, considérant que ses termes ne sont pas suffisam-
ment clairs pour fixer les limites extrêmes du secteur, il retint
comme frontière une ligne qui suit, à l'ouest de l’Orénoque, les
rivières Casiquiare et Rio Negro dont parle la même cédule royale.

Dans cet arbitrage, le roi a’ Espagne ne fait donc pas usage de la
faculté qui lui fut accordée en 1886 de s’écarter de la ligne de droit
et de prendre une décision « en équité ». I] se limite à chercher dans
d’autres documents les noms ou rivières qui correspondaient le
mieux aux lignes générales de frontières des titres royaux.

Le roi rendit cet arbitrage en 1807, et le plus probable est que le
Nicaragua et le Honduras adoptèrent la même formule dans le
traité de 1896, convaincus que les arbitres n'interpréteraient cette
autorisation que dans les mêmes limites que l'avait fait le roi d’ Es-
pagne en 1891.

c) Arbitrage entre le Guatemala et le Honduras

Cet arbitrage ne fut convenu qu’en 1930 et démontre que vingt-
quatre ans après la sentence du roi d'Espagne dans l'affaire du
Honduras et du Nicaragua, les pays de cette région de l’Amérique
insistaient sur l’arbitrage sur la base du droit strict, se refu-
saient à soumettre des questions de limites a l’arbitrage en équité,
n’acceptaient les compensations que sur des points déterminés et
seulement si elles étaient convenues par des tribunaux de concilia-
tion formés avec des représentants des parties en cause.

L’article 5 du compromis est ainsi concu:

« Art. 5. — Les Hautes Parties contractantes sont d’accord que
la seule ligne juridique qui puisse s'établir ‘entre leurs pays est
celle de l’utz passidets de 1821. En conséquence, elles conviennent
que le tribunal détermine cette règle. Si le tribunal trouve que
l’une ou l’autre des parties au cours de son développement ultérieur
a établi, au-delà de cette ligne, des intérêts dont on doive tenir
compte pour établir la frontière définitive, le tribunal modifiera
comme il le considérera approprié la ligne de l’uti possidetis de 1821
et fixera la compensation territoriale ou d'autre nature qu’il trouvera
juste que l’une des parties doive payer à l’autre. » :

Ce compromis insiste sur la règle sine qua non de l’uii possidetis
et n’accorde des autorisations de faire des compensations que pour
des territoires déterminés au préalable d'accord avec l’ufi possidetis
comme se trouvant «au-delà de cette ligne » de droit.

Cette faculté ne fut accordée de plus qu’à un tribunal de concilia-
tion dont les membres devaient être désignés par les deux pays, car,
comme l’expliqua le délégué du Honduras, Dt Mariano Vasquez, à
la réunion du 22 janvier 1930 à Washington:

43
232 ARRÊT DU I8 XI 60 (OPIN. DISS. M. URRUTIA HOLGUIN)

« Un tribunal d'arbitrage n’est pas prévu, nous le savons bien,
pour concilier des intérêts, ni pour concilier ce qui convient à l’une
des parties au litige, mais pour faire justice à qui en a le droit.

Les questions internationales d'importance fondamentale pour
les peuples, comme les limites territoriales, ne peuvent que diffici-
lement être l’objet de conciliations et même parfois d'arbitrage,
parce qu’on craint l'effet politique local que pourrait causer une
sentence adverse. »

d) Arbitrage entre le Costa Rica et le Nicaragua

Dans cet arbitrage, la seule autorisation donnée, non à l'arbitre
mais à une commission mixte, fut de «s’écarter légèrement de la
ligne prescrite pour trouver une limite naturelle » (traité de 1858,
art. 3), clause qui, dans le traité de 1886, fut limitée à un mille de
la ligne de droit.

Le roi ne pouvait méconnaître cette hiérarchie des différentes
règles de l’article II, car, comme l’a affirmé M. Maura dans la du-
plique présentée au roi en 1905:

«La hiérarchie des preuves est preceptive et aucun document
public de plus grande valeur ne peut être en contradiction avec
le titre de droit... »

Je ne puis me rallier à l’opinion de la Cour qui, en affirmant que
le roi devait suivre toutes les règles de l’article IT, interprète d’une
part le paragraphe 6 comme une autorisation conférée au roi et
non à la Commission mixte, et lui prête d’autre part une portée
qui ne limiterait pas cette clause à des facultés de faire des compen-
sations mais conférerait à l'arbitre le droit de trancher le différend
par un compromis de circonstance.

L'autorisation de faire des compensations ne pouvait s’appliquer
à l'arbitrage du roi.

Pour les raisons exposées par le délégué du Honduras, D' Ma-
riano Vasquez, le 22 juillet 1930 à Washington, les pays de l’Amé-
rique latine n'étaient prêts à accepter des compensations locales,
une fois la ligne de droit déterminée, que si elles étaient convenues
par des commissions mixtes.

Le roi avait toutes les facultés prévues au traité Gamez-Bonilla,
mais à condition que l’on n’entende par là que celles qui étaient
prévues pour l'étape de «l'arbitrage » et non celles de l'étape
préliminaire de conciliation. Les articles II, VII et IX du traité
ne peuvent être interprétés dans le sens que le roi avait à «se
réunir » avec qui que ce soit «dans les localités de «frontière »,
qu’il devait consigner « sur deux livres spéciaux les points de dés-
accord », prendre «des décisions à la majorité » ou « commencer
ses travaux avant la saison des pluies ».

Le Honduras lui-même affirmait avec raison que toutes les
clauses du traité Gâmez-Bonilla ne pouvaient pas s'appliquer à
l'arbitrage du roi et que certaines d’entre elles ne concernaient
que le tribunal arbitral.

44
233 ARRÊT DU 18 XI 60 (OPIN. DISS. M. URRUTIA HOLGUIN)

Au sujet de l’article VI, par exemple, le président du Honduras,
dans le télégramme adressé au ministre espagnol en Amérique
centrale le 22 octobre, déclarait:

«Les délais … fixés à l’article VI du traité de limites entre le

Honduras et le Nicaragua ont trait seulement au tribunal arbitral
… Signé Bonilla » (annexe 5 à la duplique du Nicaragua).

Tout comme les procédures des articles II, VII et IX cités au
paragraphe précédent ne pouvaient s'appliquer qu’à la procédure
de conciliation et l’article VI au tribunal arbitral, comme l’affirme
le président Bonilla, l'autorisation prévue au paragraphe 6 de
l’article II ne pouvait non plus s'appliquer au roi.

Mais, même en admettant que le paragraphe 6 pit s'appliquer
aussi au roi, compenser ne signifie pas concilier. Le dictionnaire
de l’Académie espagnole entend par «compensar »: égaler dans
un sens opposé l'effet d’une chose avec une autre. On ne peut donc
compenser que des territoires équivalents. I] n’y a pas d’équiva-
lence ni de compensation entre les quelques hectares du village de
Gracias a Dios et tout le bassin septentrional du fleuve Segovia, et
le roi n’utilisa pas la faculté du paragraphe 6 pour faire des com-
pensations mais pour trancher le différend comme médiateur ou
arbitre de conscience.

L'interprétation de la hiérarchie des règles prescrites à l’article IT
ne peut être que celle uniformément acceptée par tous les pays
américains qui signèrent des traités avec des articles similaires,
par les arbitres qui eurent à les appliquer et par le roi lui-même
dans sa sentence de 1891 dans l'affaire de la Colombie avec le
Venezuela, et par conséquent le roi a outrepassé ses pouvoirs par
l'application non fondée du paragraphe 6 de l’article II du traité
Gamez-Bonilla.

ii) Le roi a commis des erreurs essentielles connexes à des excès de
pouvoir dans l'application de la règle de l’uti possidetis juris

Il n'appartient pas à la Cour de reviser l’appréciation de la
force probatoire des documents et autres preuves de droit présen-
tées à l’arbitre. ;

Mais il y a une grande différence entre l'appréciation des preuves
qui entraient dans le pouvoir discrétionnaire de l'arbitre et celle
de l'erreur essentielle commise par le roi quand il affirme que le
brevet qui fixe les limites en est un qui justement n’en fixe aucune.

Notre procédure n’est ni d’appel ni de revision, et la Cour ne
peut discuter le choix qu’a fait le roi du brevet de 1791 pour établir
les droits de souveraineté des deux pays en 1821.

La Cour ne peut non plus discuter le droit du roi à chercher dans
des brevets antérieurs les limites des provinces qui ne figuraient
pas dans le brevet qu’il avait choisi.

45
234 ARRÊT DU 18 XI 60 (OPIN. DISS. M. URRUTIA HOLGUIN)

Nous pouvons par contre constater prima facie qu’il a commis
une erreur manifeste ou qu'il a excédé ses pouvoirs en choisissant,
pour déterminer les limites qui manquaient au brevet de 1701.
les deux brevets de 1745 qui, de manière expresse et formelle,
déclaraient exclure l'Alcaldia de Tegucigalpa des limites de ces
brevets.

Le texte pertinent du brevet de 1745 qui, selon l'arbitre, fixe
les limites et qui au contraire en exclut l’Alcaldia Mavor de Teguci-
galpa est le suivant:

«Quant à l’Alcaldia Mayor de Tegucigalpa ... vous vous abstien-
drez (en v mettant un soin spécial) de vous mêler des affaires civiles
de ce territoire... » (Annexe 54, contre-mémoire du Nicaragua.)

Cette erreur manifeste fut déjà constatée quand les mêmes brevets
furent étudiés par un tribunal composé de Charles Evans Hughes,
Luis Casto Ureña et Emilio Bello dans l'arbitrage entre le Honduras
et le Guatemala et par le Conseil d'État espagnol, qui déclare
dans son avis:

« On peut considérer comme certain que les brevets royaux de
1745 ne modifiérent point les limites du Nicaragua et du Honduras. »

Le roi commit donc une erreur essentielle entraînant l’exces de
pouvoir en retenant comme preuve d’un titre de souveraineté
un brevet que le Conseil d’État espagnol lui-même reconnaît
qu’il ne fixait aucune limite et excluait, comme nous l'avons vu,
VAlcaldia de Tegucigalpa.

iti) Le roi excéda ses attributions en reconnaissant une valeur
juridique à des possessions établies par des actes de juridiction

Le traité Gamez-Bonilla interdisait au paragraphe 4 de l’arti-
cle IT de « reconnaître de valeur juridique à la possession ».

Le Conseil d'État dans son avis explique que la commission
désignée par le roi, à défaut de preuves de souveraineté, a décidé
de tenir compte des actes de juridiction comme compléments de
l'étude des dispositions royales.

Les actes de juridiction ne pouvaient servir que de preuves de
possession et tombaient sous l’interdiction formelle du paragraphe 4
de l’article II. Et ce sont des actes de possession que le roi retient
quand, aux considérants 14 et 15, il se réfère à « l’action expansive
du Nicaragua » ou à « l’éphémérité » de l extension de souveraineté
du Honduras.

Prima facie, cette partie de la sentence est contraire à l’inter-
diction formelle du paragraphe 4 de Particle II du compromis.

iv) Absence de motifs

La majorité de la Cour considère que l'examen de la sentence
montre qu’elle contient un raisonnement et des explications dévelop-
pées à l'appui des conclusions.

46 | ‘
235 ARRÊT DU 18 XI 60 (OPIN. DISS. M. URRUTIA HOLGUIN)

La plupart des «considérants » de la sentence se limitent à
indiquer un par un quels ont été les arguments avancés par chacune
des Parties.

L’insuffisance de motifs est tout aussi grave que l'absence de
motifs. Dans le cas présent, si le roi n'avait pas trouvé suffisam-
ment de motifs pour prendre une décision en droit, il aurait du
s’excuser de promulguer son arrêt, comme il l’a fait en 1910 dans
la question entre l’Équateur et le Pérou, au lieu d’affirmer au
‘considérant 21 que sa décision « répondait le mieux à des raisons
de droit historique, d’équité et de caractére géographique... »,
mais sans indiquer pourquoi ni comment.

Cette insuffisance de motifs n’entraine pas par elle-méme la
nullité de la sentence mais confirme l’excés de pouvoir indiqué
aux paragraphes précédents et l’erreur commise par le roi en
écartant l'étude des autres titres royaux que lui avaient soumis
les Parties.

v) Obscurités et contradichions de la sentence

Le Nicaragua a demandé a la Cour de juger que, méme si elle
était valable, la sentence n’était pas susceptible d’exécution vu
les obscurités et contradictions qui l’affectent.

Il est difficile de définir quel est le thalweg, le bras navigable
ou l’embouchure principale de fleuves qui, dans des terrains encore
en formation, changent souvent de cours. Un tribunal de droit
ne peut donner des avis sur des questions que seuls des ingénieurs
ou techniciens peuvent trancher. Comme la Cour, je « ne considére
pas que la sentence soit impossible 4 exécuter » parce qu’il appar-
tient à des commissions mixtes, ou à toute autre autorité que les
Parties voudront charger de faire la démarcation, de trancher les
problémes que présentent les lacunes, contradictions ou obscurités
de la sentence. |

II. Portée des acquiescements ou de Vinaction du Nicaragua de
I906 à IgI2

Sur linaction du Nicaragua entre les années 1906 et 1912 mes
observations sont les suivantes:

a) Comme il a été expliqué dans les considérations de droit,
Vinaction de n'importe quel État américain en matière de recours
en nullité d’une sentence ne pouvait que correspondre à l’état
d'évolution du droit international à cette époque et dans cette
région.

b) Si même la conférence de La Haye de 1907, tout en acceptant
le principe de la nullité des sentences, s’est abstenue de l’homologuer
par le fait qu’elle se trouvait hors d’état de désigner une instance
chargée de connaître du recours, il est normal que le Nicaragua
se soit limité, à cette époque, à considérer seulement la possibilité
d'obtenir des explications ou tout au plus une revision par l'arbitre
lui-même.

47
236 ARRÊT DU 18 XI 60 (OPIN. DISS. M. URRUTIA HOLGUIN)

c) Dès qu'il reçut le texte de la sentence, l'agent du Nicaragua
presenta une note de protestation en date du 25 décembre 1906,
note que le Gouvernement espagnol essaya de lui faire retirer.

Dans les mois suivants, le Nicaragua voulut intenter un recours
pour obtenir des éclaircissements ou une revision.

Les règles admises aujourd’hui ne conçoivent la revision qu’en
cas de découverte d’un fait nouveau; mais bien avant les discus-
sions sur l’admission de cette voie de recours en Europe et avant
1907, le Brésil, l'Argentine, le Paraguay, l’Uruguay, la Bolivie, le
Pérou, le Chili et plus tard la Colombie et Équateur signèrent des
traités bilatéraux d’arbitrage général qui reconnaissaient le droit de
revision de la sentence par le même arbitre en cas « d'erreurs de jait
résultant de la procédure ». Cette conception de la « revision » est
certainement différente de celle acceptée aujourd’hui, mais en
1906 et 1907 c'était un recours prévu par tous les pays indiqués
dans cette liste. I] est done explicable que le Nicaragua ne pensa
alors qu'à proposer cette sorte de recours. Une circonstance par
trop favorable l’obligea cependant par délicatesse à ne pas le
formuler dans les premières années; M. Maura, qui fut conseil
du Nicaragua pendant la procédure d’arbitrage, fut désigné pre-
mier ministre d'Espagne peu après la sentence du 23 décembre
1906, et il n'aurait été ni correct ni admissible, comme l’a expliqué
le ministre Gamez, de demander à son propre conseil, devenu
premier ministre, de suggérer au roi la revision de la sentence.

D'autres faits historiques expliquent aussi que le Nicaragua et
le Honduras ont cru de bonne foi entre 1906 et 1912 que le problème
de l'exécution de la sentence n'aurait même pas à se poser.

Ce n’est qu’en 1011 que la question de l’exécution de la sentence
fut soulevée pour la première fois par le Honduras et que le Nica-
ragua déclara la considérer nulle et proposa plus tard un arbitrage
pour constater sa validité.

On ne peut opposer au Nicaragua la théorie de lestoppel pour
n'avoir pas intenté le recours en nullité entre 1906 et 1912 sans
l’opposer aussi au Honduras, qui, dans la même période, semblait
avoir renoncé à exiger l'exécution de la sentence. Il ne peut être
affirmé que le comportement du Nicaragua de 1906 à 1912 fît croire
au Honduras que la sentence était acceptée.

d) De 1912 à 1957 le Nicaragua proposa constamment de sou-
mettre le contrôle de la validité de la sentence du roi à un nouvel
arbitrage. En 1014 il proposa celui du président des Etats-Unis
d'Amérique. En 1918 il accepta la proposition du président Ber-
trand du Honduras de soumettre la question au président Wilson,
mais le Honduras retira son offre. Le Nicaragua accepta, mais le
Honduras se refusa à accepter les propositions d'arbitrage avancées
par le Département d’État des Etats-Unis en 1921 et 1923 et celle
avancée par le Nicaragua à la commission de médiation du Costa

48
237 ARRÊT DU 18 XI 60 (OPIN. DISS. M. URRUTIA HOLGUIN)

Rica, des Etats-Unis et du Venezuela en 1937-1938. Le protocole:
Irias-Ulloa qui par contre acceptait l'exécution de la sentence fut
signé en 1931 par le Gouvernement du Nicaragua mais ne fut pas
ratifié par son parlement. Le contrôle de la validité de la sentence
ne put être soumis avant 1957 à la justice internationale parce que
le Honduras soutenait que l’article VI du Pacte de Bogota ne
permettait pas à la Cour de s’occuper des questions « déjà réglées »
par sentences arbitrales dans le cadre de la juridiction obligatoire.
Ce n'est qu’en 1957 que, par l'intervention de ]’Organisation des
Etats américains, le Honduras admit la juridiction de la Cour. Tous
les faits ont été cités au cours de la procédure orale par l’agent du
Nicaragua sans soulever d’objections de la part du Honduras.

Quant aux acquiescements retenus par la Cour, ils n’ont pas le
caractère de renonciation formelle au droit à contester la validité de
la sentence:

a) Le télégramme du président Zelaya du 25 décembre au prési-
dent du Honduras ne réunit pas les conditions requises pour être
reconnu comme preuve de renonciation au recours en nullité.

b) La note envovée par le ministre Gamez au chargé d’affaires
d’Espagne le g janvier 1907, comme il l’explique lui-même au
ministre Medina le 21 du méme mois, est un simple accusé de récep-
tion et une manifestation protocolaire de « respectueux remercie-
ments au roi », puisque le ministre Medina avait déjà présenté sa
note de protestation directement au ministre d'État à Madrid le
25 décembre.

c) La publication du texte complet de la sentence dans le journal
officiel du Nicaragua le 28 janvier 1907 ne peut étre retenue, car
les publications à titre d’information dans les journaux, même s'ils
sont officiels, n’ont jamais jusqu'ici été considérées comme preuves
des engagements des États.

ad) La déclaration faite par le président du Nicaragua à l'As-
semblée le rer décembre 1907, loin de pouvoir être tenue comme
preuve de ‘renonciation à intenter un recours contre la sentence,
en fait au contraire état, puisqu'elle termine par la phrase suivante:

«… étant donné qu'il y a quelques points obscurs et mêmes
contradictoires, il a donné des instructions au ministre Crisanto
Medina pour qu’il demande l’éclaircissement correspondant ».

e) Le rapport à l’Assemblée nationale du 26 décembre 1906
n'aurait constitué de preuve de renonciation à contester la validité
de la sentence que si le Gouvernement l'avait expressément mani-
festé et l’Assemblée avait approuvé cette renonciation. Or tout au
contraire il est dit dans ce rapport:

49
238 ARRÊT DU I8 XI 60 (OPIN, DISS. M. URRUTIA HOLGUIN)

« Malheureusement dans cet arbitrage, comme dans tant d’autres
semblables, les raisons légales et historiques furent écartées pour
leur préférer ce que l’on qualifie d’opportunité politique, c’est-a-
dire l’expédient trés simple de partager la différence afin de prou-
ver aux parties que l’arbitre éprouve la même considération et
estime pour elles deux. »

Ce rapport fait donc état de l’excès de pouvoir de la sentence et
ne peut être considéré comme renonciation à la contester.

# L’approbation donnée par l’Assemblée législative du Nicaragua
le 14 janvier 1908 « des actes du pouvoir exécutif dans le domaine
des Affaires étrangères entre le 12° décembre 1905 et le 26 décembre
1907 » n’a jamais existé en droit. La copie photostatique du journal
officiel présentée à la Cour indique que le comité des Affaires étran-
gères présenta un projet de résolution dans ce sens, projet qui ne
passa qu’au premier débat mais qui ne fut jamais discuté en deuxième
débat ni approuvé définitivement. Si la proposition avait été ap-
prouvée, elle couvrirait alors inévitablement aussi la note de pro-
testation du ministre Medina du 25 décembre 1906, les instructions
envoyées au ministre Medina par notes du rer février 1907 du prési-
dent Zelaya, et les 21 février et 14 octobre du ministre Gamez pour
qu’il demande des «explications » et, si possible, même la «revi-
sion » (reforma) de la sentence.

g) Le général Moncada comme ministre de l'Intérieur n'était ni
ne pouvait étre organe compétent pour engager la responsabilité
de son pays en matiére de recours en nullité contre une sentence
arbitrale, et son télégramme du 23 mars 1911 ne peut donc être
retenu comme preuve de renonciation au recours en nullité.

h) La note du Honduras du 25 avril 191: signée par le ministre
des Affaires étrangéres ne peut engager en rien le Nicaragua. Le
texte de la réponse du Nicaragua à cette note aurait pu l’engager,
mais en fait de réponse il n’y a qu’une note adressée le 27 novembre
191: par M. Chamorro au chargé d’affaires du Honduras, M. Médal,
dans laquelle il se limite à affirmer qu’il n’a pas terminé l’étude de
la question.

z) L'information transmise le 8 septembre 1911 par M. Médal,
chargé d’affaires du Honduras, à son ministre sur la visite faite à
M. Chamorro n'étant pas une note émanant du Nicaragua mais d’un
fonctionnaire du Honduras, elle n’est pas une preuve qui puisse
servir pour démontrer une renonciation du Nicaragua à contester
la sentence.

Il n'y a donc dans ces documents ou déclarations aucune preuve
de renonciation de la part du Nicaragua à contester la validité de la
sentence dont les vices intrinsèques à mon avis entraînent la
nullité.

Certaines de ces déclarations pourraient indiquer l'intention
d'accepter la sentence, mais aucune ne peut être tenue comme

50
239 ARRÊT DU 18 XI 60 (OPIN. DISS. M. URRUTIA HOLGUIN)

preuve « d'engagement d’État » à renoncer au droit d’en contester
la validité dans le sens qu’exigent les règles de droit expliquées
au chapitre I.

Pour les raisons expliquées dans cette opinion, j'arrive à la con-
clusion que les vices intrinsèques étudiés au chapitre IV entraînent
la nullité de la sentence arbitrale rendue par le roi d'Espagne le
23 décembre 1906.

{Signé) URRUTIA Horeuin.
